IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALESSI & KOENIG, LLC, A NEVADA                          No. 69328
                LIMITED LIABILITY COMPANY,
                                   Appellant,
                               vs.
                THLSA, LLC, A NEVADA LIMITED
                LIABILITY COMPANY; AND THE
                                                                               FILED
                ESTATES AT SEVEN HILLS OWNERS                                  JUN 0 3 2016
                ASSOCIATION, A NEVADA LEGAL                                     ACIE K. LI EMAN
                                                                          Qta              M    RT
                ENTITY,
                                                                         tyl
                                   Respondents.                                        CLE




                                      ORDER DISMISSING APPEAL

                            This is an appeal from a November 4, 2015, district court
                order entered in an action relating to the sale of real property. On April 4,
                2016, we ordered appellant to show cause why this appeal should not be
                dismissed for lack of jurisdiction. We explained that it was unclear if the
                district court had formally resolved the counterclaim, cross-claim, and
                third party claim filed on April 18, 2013. We also noted that it appeared
                that the November 4, 2015, district court order was not a final judgment
                because it states that the amount of damages is yet to be determined.           See
                NRAP 3A(b)(1); Lee v. GNLV, Corp.,       116 Nev. 426. 996 P.2d 416, 417
                (2000). We gave appellant 30 days within which to respond, cautioning
                that failure to demonstrate that we have jurisdiction could result in the
                dismissal of this appeal. To date, appellant has not responded.
                Accordingly, appellant fails to demonstrate that this court has jurisdiction
                over this appeal, see Moran v. Bonneville Square Assocs., 117 Nev. 525,

SUPREME COURT
      OF
    NEVADA


RR 1947A   se
                   527, 25 P.3d 898, 899 (2001) (the burden lies with appellant to
                   demonstrate that this court has jurisdiction), and we
                               ORDER this appeal DISMISSED. 1



                                                             ./P7VA<                  J.
                                                      Douglas


                                                                                      J.




                   cc: Hon. Susan Scann, District Judge
                        Alessi & Koenig, LLC
                        Lipson Neilson Cole Seltzer & Garin, P.C.
                        Kehoe & Associates
                        Eighth District Court Clerk
                        Angie Calvillo, Court Recorder




                         1 Given  this order, we take no action on the notice of failure to pay
                   transcript fees filed on May 16, 2016.

SUPREME COURT
       OF
    NEVADA


(0) 1947A )4gip9
                                                        2